Supreme Court of Florida
                                     ____________

                                     No. SC19-953
                                     ____________

                                  ROBERT CRAFT,
                                     Appellant,

                                           vs.

                               STATE OF FLORIDA,
                                    Appellee.

                                  November 19, 2020

PER CURIAM.

      Robert Craft appeals his conviction for first-degree murder and his sentence

of death. We have jurisdiction. See art. V, § 3(b)(1), Fla. Const. For the reasons

below, we affirm Craft’s conviction and sentence of death.

                                  I. BACKGROUND

      On May 16, 2018, Craft strangled and beat to death Darren W. Shira in the

cell they shared at Columbia Correctional Institution. Following Shira’s murder,

Craft confessed multiple times, including in two recorded statements to Special

Agent Terrance Tyler of the Florida Department of Law Enforcement and in letters

to the state attorney’s office and the trial court.
      The trial court accurately summarized Craft’s statements and the

circumstances of the killing in the sentencing order, in pertinent part, as follows:

      [T]he Defendant [admitted] that he “tortured” the victim “on
      purpose.” He explained the various methods and manner in which he
      attacked the victim over approximately 30 minutes [and] . . . [h]e
      admitted that he only stopped this relentless attack when the victim’s
      feet turned purple, there was blood coming out of the victim’s nose,
      and the victim’s eyes were bulging. . . .

             ....

             . . . The Defendant admitted that the victim did not pose a threat
      to him nor did the victim initiate the altercation. Rather, the
      Defendant admitted that the victim was lying on his bed when the
      Defendant initiated the attack by slapping the victim’s feet. As soon
      as the victim sat up, the Defendant smacked or punched the victim’s
      face and then launched into a physical attack that lasted, according to
      the Defendant, about a half hour.

             The Defendant explained that he first attempted to crush the
      victim’s neck but that this proved more difficult than in the movies, so
      he had to strangle the victim. The victim offered minimal resistance.
      Nonetheless, the Defendant “beat on” the victim with his fists,
      continued to choke the victim, and pulled the victim off of his bed and
      onto the floor where the Defendant used his feet against the wall as
      leverage to push down on the victim’s throat. The Defendant also tore
      off the white stripe that runs down the side of the prison pants and tied
      this around the victim’s neck. . . .

             ....

      [Further,] . . . the Defendant admitted that he had planned the murder.
      Specifically, he explained that, after learning that the victim was in
      prison for allegedly molesting children, the Defendant determined that
      he was going to kill the victim and immediately began planning the
      murder, which he committed a few days later. According to his own
      admission, the Defendant waited because he first wanted to inform his
      sister, via letter, that he was going to “catch a body.” He also

                                         -2-
      informed other inmates, prior to the killing, that he was going to kill
      the victim and was even offered a knife for the killing, which he
      refused. Another inmate, according to the Defendant, attempted to
      convince the Defendant not to do it. The Defendant also realized that
      the killing would likely be bloody, so he removed the victim’s pants
      and donned them during the attack to prevent his pants from getting
      covered in blood. He further admitted that he had intended to
      sodomize the victim but that he could not do that. Moreover, while
      explaining to Special Agent Tyler that he had planned the murder for
      a few days, he stated that he wanted the murder to be “CCP” and even
      asked if it would be considered a hate crime because the victim was
      Jewish, gay, a child molester, and ex-Navy. The Defendant also told
      Special Agent Tyler that he had told the victim, while they were
      eating dinner [just before the killing], that this was the victim’s last
      meal and that it was a pretty “f[***]ed up” last meal.[n.6]

             [N.6] Even the discovery of the body was orchestrated
             by the Defendant: he told the inmate trustee that he had
             some trash, and when directed to slide it under the door
             of his cell, he stated that a dead body would not fit.

(Footnote omitted.)

      Craft was indicted for the victim’s first-degree murder under the theory of

premeditated murder on October 1, 2018. Shortly thereafter, he began expressing

his desires to quickly end his case, plead guilty, waive a penalty-phase jury, waive

mitigation, and receive the death penalty—both in letters to the state attorney’s

office and in a pro se “Motion for Faretta Hearing and Recusal of Counsel” filed in

January 2019.

      The trial court held a hearing on January 23, 2019, during which Craft

maintained that he wanted to waive counsel and represent himself, that he wanted

to proceed with a speedy bench trial, and that he did “not want mitigation.” At the

                                        -3-
hearing, the trial court asked Craft, “Do you know what the matters in mitigation

are?” Craft responded, “Mitigation is to investigate, research and find if there’s

anything basically that would prevent me from getting the death penalty.” The

trial court further explained that mitigation can be “something that happened in

[Craft’s] childhood, whether it was something that happened during the case itself,

whether it has to do with psychological, psychiatric problems. . . . It can have to

do with . . . injuries, all kinds of things,” and Craft indicated that he understood.

The trial court deferred ruling on Craft’s pro se motion pending evaluation of Craft

by two mental health experts to determine his competency to proceed.

      Both experts examined Craft on March 25, 2019, and thereafter submitted

reports finding him competent. In finding Craft competent, Dr. Chris P. Robison

noted that Craft “articulated a coherent rationale to support his determination to

represent himself, plead guilty to the alleged offense and waive the opportunity to

present mitigation testimony in his case, which would likely result in imposition of

the death penalty in his case.” Similarly, Dr. Salvatore M. Blandino noted that

Craft “is competent to proceed and to go pro-se if he decides to proceed in this

manner.” (Emphasis omitted.)

      On March 27, 2019, based on the experts’ evaluations, the trial court orally

found Craft competent, conducted a Faretta1 inquiry, ruled that Craft could waive


      1. Faretta v. California, 422 U.S. 806 (1975).

                                          -4-
counsel and represent himself, and appointed standby counsel. Craft immediately

announced his desire to plead guilty. After taking a recess during which Craft and

the State discussed the written plea form, the trial court conducted an extensive

plea colloquy with Craft, using the colloquy outlined in this Court’s decision in

Lynch v. State, 841 So. 2d 362, 376-77 (Fla. 2003), as a guide.

      During the plea colloquy, the trial court explained the constitutional rights

that Craft would be waiving with a guilty plea, including the right to a trial by jury,

and further explained that if Craft pleaded guilty the case would move directly to

the penalty phase. Craft stated that he understood that by pleading guilty he was

waiving his right to have a jury determine whether he was guilty or not; that the

only two possible sentences for first-degree murder are life imprisonment or death;

that his case would proceed directly to the penalty phase as a result of his plea; and

that he was not threatened or coerced into pleading guilty or promised a specific

sentence in return for his plea. Craft further stated that he was pleading guilty to

the factual basis submitted by the State to support the plea, which was as follows:

      The indictment in this case and the evidence that supports it were that
      Mr. Craft on May the 16th, on or about that date, 2018, in Columbia
      County, specifically at the Columbia Correctional Institution,
      unlawfully and from a premeditated design and intent to effect the
      death of [the victim] did kill him by inflicting upon him mortal
      wounds and injuries, specifically Mr. Craft beat [the victim] and
      strangled him.

            As [Craft] just indicated during the plea colloquy . . . in terms
      of how long he had been thinking about it . . . , since May 15th, that

                                         -5-
      was while he was in a cell with [the victim] prior to the killing, further
      indicating a premeditated design and intent to effect the death of his
      cellmate.

             . . . [O]n May the 16th, Columbia Correctional Institute
      personnel arrived at Mr. Craft’s cell. Mr. Craft indicated to them that
      he had killed his cellmate. He then reiterated the same, indicating the
      manner in which he had done it, by beating and strangling him, in
      further interviews to the Florida Department of Law Enforcement and
      further detailed in letters and correspondence that he has sent to the
      office of the state attorney of his plan to effect the death of [the
      victim] and his actions in carrying out said acts. All again occurring
      within Columbia County, contrary to Florida Statute 782.04[(1)].

Thereafter, the trial court accepted Craft’s plea, finding that it was “freely,

voluntarily, knowingly and intelligently given.”

      During the March 27 plea colloquy, Craft had also stated that he wanted to

waive his right to a penalty-phase jury. In response, the trial court provided a

detailed explanation of how the penalty phase is conducted, including the

presentation of aggravators and mitigators, and explained the procedure if a jury is

not waived and the procedure if a jury is waived. The trial court paused its

explanation several times to ask Craft if he understood, and each time Craft stated

that he did, and he also indicated that he had “already gone over that with [his

prior] attorney.” After accepting Craft’s plea, the trial court announced its intent to

order a presentence investigation report (PSI).

      After the PSI was completed, the penalty-phase proceeding was held on May

13, 2019. There, Craft maintained his desire to continue to waive counsel and



                                          -6-
represent himself, and he also maintained his desire to waive his right to a penalty-

phase jury, and indicated that he did not intend to present mitigation.

      During the penalty-phase proceeding, the State presented the testimony of

Agent Tyler, during which Craft’s two unredacted recorded statements to Agent

Tyler were played and photographs of the crime scene were admitted, all without

objection by Craft. The State also presented the testimony of the medical examiner

who autopsied the victim. During the medical examiner’s testimony, photographs

and x-rays of the victim’s body were admitted, without objection by Craft. After

describing the extensive injuries to the victim’s head and neck, the medical

examiner testified that the cause of death was strangulation and blunt force head

trauma. He further opined that “a considerable amount of force would have to be

applied for a length of time to produce these kinds of injuries.” More specifically,

he explained that when a person is being strangled, “it takes four or five minutes of

constant pressure blocking the blood flow to the brain to start to cause lethal brain

injury.”

      In addition to presenting these two witnesses, without objection from Craft,

the State introduced a certified copy of Craft’s 2015 judgment and sentence in

support of the prior violent felony aggravator. Specifically, the State relied upon

three of Craft’s prior convictions, for which Craft was serving an aggregate fifteen-

year sentence at the time of the victim’s murder, namely aggravated battery with a


                                         -7-
deadly weapon, aggravated assault with a deadly weapon, and armed false

imprisonment. The State also introduced, without objection from Craft, a certified

copy of Craft’s records from the Department of Corrections, three letters that Craft

had sent to the state attorney’s office, and one letter that Craft had sent to the

judge. The letters from Craft included admissions by Craft that he had killed the

victim and threats to continue killing while in prison.

      After the State rested its penalty-phase presentation, the trial court again

inquired of Craft as to whether he wished to present mitigation. Craft answered,

“Myself, no, I don’t.” Nevertheless, Craft presented the testimony of four family

members “[f]or their conscience purpose,” all of whom testified about Craft’s

background, including his traumatic childhood, and their love for him. Ultimately,

Craft also made a statement “to clear everything up,” in which, in addition to

explaining why he pleaded guilty, admitting that he killed the victim, and

explaining why he wanted a death sentence, Craft expressed love for his family

and said that he was sorry that his actions had made them suffer.

      Following Craft’s presentation, the State asked to be heard on mitigation.

“[N]ot anticipating [Craft’s] family was going to show up,” the prosecutor stated

that he “did [his] best to come up with a range of non-statutory mitigators . . .

based on the PSI, both mental health evaluations and other facts gleaned from

within the entirety of the court file,” and then presented those circumstances to the


                                          -8-
trial court. Finally, the State presented argument as to why the trial court should

find the prior-violent-felony, under-sentence-of-imprisonment, HAC, and CCP

aggravators.

      Thereafter, on June 7, 2019, the trial court held a joint Spencer 2 and

sentencing hearing. During the Spencer portion of the hearing, Craft maintained

his desire to represent himself, confirmed that he did not wish to be heard on any

of the information contained in the PSI, and stated that he did not wish to offer

anything else that had not been offered previously. Craft also confirmed that he

had previously written two letters to the trial judge. The letters, which included

admissions by Craft that he had killed the victim and threats to continue killing

while in prison, were given to the clerk for filing. After concluding the Spencer

hearing, the trial court recessed to finalize the sentencing order, and upon

reconvening the hearing, sentenced Craft to death.

      The sentencing order reflects that the trial court found the existence of four

statutory aggravating factors beyond a reasonable doubt and assigned them the

noted weight: (1) the capital felony was committed by a person previously

convicted of a felony and under sentence of imprisonment or placed on community

control or on felony probation (great weight); (2) the defendant was previously

convicted of another capital felony or of a felony involving the use or threat of


      2. Spencer v. State, 615 So. 2d 688 (Fla. 1993).

                                         -9-
violence to the person (great weight); (3) the capital felony was especially heinous,

atrocious, or cruel (HAC) (very great weight); and (4) the capital felony was a

homicide and was committed in a cold, calculated, and premeditated manner

without any pretense of moral or legal justification (CCP) (very great weight).

      The trial court considered but did not find any statutory mitigating

circumstances. However, the trial court found the following four nonstatutory

mitigating circumstances to which it assigned the noted weight: (1) childhood

trauma (little weight); (2) close family ties (slight weight); (3) general mental

health mitigation (some weight); and (4) good behavior during trial (little weight).

      In sentencing Craft to death, the trial court found as follows:

             As explained above, this Court has found beyond a reasonable
      doubt the existence of four statutory aggravating factors, including
      both that the murder was committed in a cold, calculated, and
      premeditated manner and that it was especially heinous, atrocious, or
      cruel: “two of the most serious aggravators set out in the statutory
      sentencing scheme.” Larkins v. State, 739 So. 2d 90, 95 (Fla. 1999).
      This Court assigned very great weight to those two “most serious
      aggravators,” and great weight to the other two aggravating factors,
      which related to the Defendant’s prior felonies.

            This Court carefully evaluated the statutory mitigating factors
      and found that none are applicable in this case. This Court found that
      four non-statutory mitigating factors have been sufficiently proven.
      These factors were afforded little, slight, some, and little weight,
      respectively.

             This Court, having compared the mitigating factors against the
      aggravating factors, finds that the aggravating factors clearly,
      convincingly, and beyond a reasonable doubt outweigh the mitigating
      factors. In fact, the mitigating evidence “is minimal and does not

                                        - 10 -
      come close to outweighing the aggravating factors.” McWatters v.
      State, 36 So. 3d 613, 642 (Fla. 2010). In other words, although the
      number of mitigating factors is equal to the number of aggravating
      factors, the relevant inquiry and determination is not the sheer number
      but, rather, the weight afforded each factor. Here, the nature and
      quality of the mitigating evidence pales in comparison to the enormity
      of the aggravating factors proven in this case.

      Craft now appeals, raising seven issues.

                                  II. ANALYSIS

      Craft raises five mitigation-related challenges; argues that the trial court

fundamentally erred by failing to determine beyond a reasonable doubt that the

aggravating factors were sufficient to justify the death penalty; and contends that

the trial court’s failure to enter a written order finding him competent to proceed

after orally announcing its competency finding requires remand for entry of a

written nunc pro tunc order. Additionally, because Craft pleaded guilty to first-

degree murder, our mandatory sufficiency review, see Fla. R. App. P. 9.142(a)(5),

requires us to determine whether his guilty plea was knowingly, intelligently, and

voluntarily entered. 3




       3. The State also raised the issue of the comparative proportionality of
Craft’s death sentence. However, after oral argument in this case, in Lawrence v.
State, 45 Fla. L. Weekly S277, S279 (Fla. Oct. 29, 2020), we receded from the
judge-made requirement to review the comparative proportionality of death
sentences as contrary to the conformity clause of the Florida Constitution.
Accordingly, we do not review the comparative proportionality of Craft’s sentence
of death.

                                        - 11 -
                                     A. Mitigation

      Craft first challenges the trial court’s handling of mitigation in five respects.

Specifically, he argues that (1) the trial court erred in accepting his waiver of the

right to present mitigation; (2) the trial court abused its discretion in assigning little

weight to the mitigating circumstance of childhood trauma, the same weight

assigned to the mitigating circumstance of good behavior during trial; (3) the trial

court abused its discretion in imposing the death penalty without requiring the

State to present all mitigating evidence in its possession and without calling

mitigating witnesses or appointing special counsel; (4) the trial court abused its

discretion by failing to consider all believable and uncontroverted mitigation in the

record; and (5) cumulatively, the trial court’s errors respecting mitigation entitle

Craft to relief from his sentence of death. As explained below, none of these

claims warrants relief.

                              1. Mitigation Presentation

      In his first mitigation-related challenge, Craft argues that the trial court erred

in accepting his waiver of the right to present mitigation. “The standard by which

[this Court] review[s] a trial court’s acceptance of a death penalty defendant’s

waiver of the right to present mitigating evidence is whether the court abused its

discretion.” Robertson v. State, 187 So. 3d 1207, 1212 (Fla. 2016). However,

Craft’s case does not involve a waiver of the right to present mitigation because


                                          - 12 -
Craft presented the testimony of four family members and also made his own

statement during the penalty-phase proceeding. Cf. Boyd v. State, 910 So. 2d 167,

188 (Fla. 2005) (“Boyd did not ultimately waive his right to present mitigation.

After discussing matters with his friends and family, Boyd elected to testify during

the penalty phase and allowed his pastor to testify.”). Although the mitigation

presented through Craft was limited, and although Craft stated that he was calling

his family members to testify “[f]or their conscience purposes” and further said

that the purpose of his own penalty-phase statement was “to clear everything up,”

the trial court would have abused its discretion had it not considered the believable

and uncontroverted mitigation presented through these witnesses. See Robinson v.

State, 684 So. 2d 175, 177 (Fla. 1996) (“It is well settled that mitigating evidence

must be considered and weighed when contained anywhere in the record, to the

extent it is believable and uncontroverted.”). We refuse to find a waiver of the

right to present mitigation in a case where the defendant actually presented

mitigation. Cf. Boyd, 910 So. 2d at 188.

      Nor did the trial court err in accepting Craft’s limited mitigation

presentation. We have consistently held that, “in the final analysis, all competent

defendants have a right to control their own destinies,” including with respect to

the presentation of mitigation. Hamblen v. State, 527 So. 2d 800, 804 (Fla. 1988).

Moreover, the record reflects several instances in which the trial court discussed


                                        - 13 -
mitigation and its importance with Craft, and based on Craft’s representations that

he would not present mitigation, before conducting the penalty phase, the trial

court ordered a PSI. See Fla. R. Crim. P. 3.710(b) (“Should a defendant in a

capital case choose not to challenge the death penalty and refuse to present

mitigation evidence, the court shall refer the case to the Department of Corrections

for the preparation of a presentence report. The report shall be comprehensive and

should include information such as previous mental health problems (including

hospitalizations), school records, and relevant family background.”). It is clear

from the record that, in addition to considering the unexpected testimony presented

by Craft and his family members during the penalty phase, the trial court

endeavored to consider available mitigation present elsewhere in the record,

including in the PSI and competency evaluations. We find no abuse of discretion.

                          2. Childhood-Trauma Mitigator

      Craft next argues that the trial court abused its discretion in assigning little

weight to the mitigating circumstance of childhood trauma, the same weight

assigned to the mitigating circumstance that Craft exhibited good behavior during

trial. We “review[] a trial court’s assignment of weight to mitigation under an

abuse of discretion standard,” Bevel v. State, 983 So. 2d 505, 521 (Fla. 2008), and

“will not disturb the sentencing judge’s determination as to ‘the relative weight to

give to each established mitigator’ where that ruling ‘is supported by competent


                                         - 14 -
substantial evidence,’ ” Gill v. State, 14 So. 3d 946, 964 (Fla. 2009) (quoting

Blackwood v. State, 777 So. 2d 399, 412-13 (Fla. 2000)).

      Here, the trial court found that testimony from Craft’s penalty-phase

witnesses and the PSI established that he experienced a traumatic childhood.

However, the trial court assigned this mitigating circumstance little weight based

on its findings that “there was no showing that these experiences diminished

[Craft’s] ability to know or understand right from wrong” and that “the evidence

presented was not sufficient to establish that [Craft’s] childhood and adolescence

had an ill effect on [Craft].” Although Craft argues that the weight assigned to the

childhood-trauma mitigator was arbitrary and unreasonable because the trial court

also assigned the same weight to the mitigating circumstance that Craft exhibited

good behavior during trial, the sentencing order reflects that the trial court

independently considered and weighed both mitigating circumstances, and the trial

court’s findings with respect to both circumstances are supported by competent,

substantial evidence. Moreover, as the State points out, the trial court did not

simply arbitrarily assign all mitigation the same weight. Rather, based in large part

on the competency evaluations by the mental health experts, the trial court more

heavily weighted the mitigating circumstance of “general mental health

mitigation,” assigning it “some weight.” Because we cannot say on the facts of

this case that no reasonable trial court would have failed to assign the childhood-


                                         - 15 -
trauma mitigating circumstance more than little weight, we hold that the trial court

did not abuse its discretion.

   3. Failure to Inquire of the State, Call Witnesses, or Appoint Special Counsel

       Third, Craft argues that the trial court abused its discretion in imposing the

death penalty without requiring the State to present all mitigating evidence in its

possession and without calling mitigating witnesses or appointing special counsel.

We disagree.

       Regarding Craft’s argument pertaining to the State, this Court has explained

that “[t]he trial court should . . . require the State ‘to place in the record all

evidence in its possession of a mitigating nature such as school records, military

records, and medical records.’ ” Marquardt v. State, 156 So. 3d 464, 491 (Fla.

2015) (quoting Muhammad v. State, 782 So. 2d 343, 363-64 (Fla. 2001)).

However, Craft does not identify any mitigation allegedly in the State’s possession

but not in the record. Cf. Muhammad, 782 So. 2d at 364 n.11 (explaining that

requiring the State to place such items in the record “is consistent with the

prosecutors’ existing obligations” under the Florida Rules of Professional

Conduct). Moreover, the record shows that the prosecutor stated during the

penalty-phase proceeding that because he had not anticipated that Craft’s family

members would testify, he “did [his] best to come up with a range of non-statutory

mitigators” based “on the PSI, all the family statements attached to the PSI, both


                                           - 16 -
mental health evaluations and other facts gleaned from the entirety of the court

file.” The State plainly attempted to aid the trial court in its consideration of

mitigation. We hold that the trial court did not abuse its discretion by failing to

inquire of the State about additional mitigation.

      We also reject Craft’s argument that the trial court abused its discretion by

failing to call mitigating witnesses or appoint special counsel. See Robertson, 187
So. 3d at 1214 (“Whether to appoint special counsel was a matter within the

court’s discretion.”); see also Muhammad, 782 So. 2d at 364 (recognizing that “the

trial court has the discretion to call persons with mitigating evidence as its own

witnesses”). As we have already explained, as a competent defendant, Craft had

the right to control the mitigation presented in his case. See Hamblen, 527 So. 2d

at 804. Moreover, Craft does not identify the additional witnesses he now claims

that the trial court should have known to call based on the information in the

record. Further, the trial court ordered a PSI and two competency evaluations, and

Craft’s prior criminal history is in the record. Consequently, the record contains a

substantial amount of information about the circumstances of Craft’s offense and

Craft’s character and background in addition to the mitigation presented by Craft

during the penalty-phase proceeding. Cf. Robertson, 187 So. 3d at 1214 (“[T]he

[trial] court had before it all the documents and background information from

which mitigating evidence could have been derived had Robertson allowed such


                                         - 17 -
evidence to be presented, particularly as Robertson has spent most of his adult life

in prison and was incarcerated as a juvenile before that.”). On these facts, the trial

court did not abuse its discretion.

                          4. Failure to Consider Mitigation

      Fourth, Craft argues that the trial court abused its discretion by failing to

consider all believable and uncontroverted mitigation in the record. Specifically,

Craft points to nine items of alleged mitigation that he contends the trial court

failed to consider, namely (1) Craft was born with the umbilical cord around his

neck and was blue and not breathing; (2) Craft’s mother failed to obtain proper

mental health treatment for Craft and felt that she could “beat it out of him”; (3) by

age four, all of Craft’s baby teeth were rotten because of malnutrition, and at times,

Craft’s mother would starve the children; (4) Craft was designated “emotionally

handicapped” and a “slow learner,” classified as “mentally retarded,” 4 and was

enrolled in special education classes; (5) Craft began drinking beer and smoking

marijuana around age ten or twelve, and later began using crystal



       4. Craft’s aunt, Barbara Chapple, was interviewed for the PSI, and she
stated that Craft “was classified as ‘mentally retarded’ before the age of 12.”
Craft’s other aunt, Michelle Griggs, was also interviewed, and she “stated that the
‘mental retardation’ designation as a child was due to his learning disabilities.”
One of Craft’s competency evaluation reports includes the mental health expert’s
finding that Craft “appears to function at or near the average range of general
intelligence.” No argument has been advanced that Craft is intellectually disabled.


                                        - 18 -
methamphetamine; (6) Craft had previously worked, including repairing vehicles,

welding, tree service, carpentry, and painting/remodeling; (7) as an adult, Craft

saved a fellow inmate’s life while they were both in jail 5; (8) Craft immediately,

and repeatedly, confessed to killing the victim; and (9) Craft later pleaded guilty to

first-degree murder.

      The trial court’s sentencing order reflects that Florida law requires the

sentencing court to “ ‘consider all mitigating evidence’ [found] anywhere in the

record.” Gill, 14 So. 3d at 955 (quoting Muhammad, 782 So. 2d at 363); see also

Robinson, 684 So. 2d at 177 (explaining that this requirement applies to available

mitigation that is “believable and uncontroverted”). The sentencing order further

explains that the trial court “considered the testimony and observed the demeanor

of all witnesses, reviewed all exhibits introduced into evidence, weighed the

argument by counsel and the Defendant, reviewed Defendant’s two mental health

evaluations, and reviewed the [PSI].” Then, as authorized by Ault v. State, 53 So.
3d 175, 194 (Fla. 2010), the trial court “group[ed] into categories proposed

mitigating factors that are related in content,” conducted a detailed analysis, and

assigned weight to each of the four categories it found, which were childhood




      5. The PSI indicates that, while in jail, Craft saved the life of a fellow
inmate who allegedly intended to commit suicide.

                                        - 19 -
trauma, close family ties, general mental health mitigation, and good behavior

during trial.

       At oral argument, the State conceded that the trial court failed to consider

items 6 and 7, Craft’s prior employment history and that Craft had saved a fellow

inmate’s life. Our review of the sentencing order confirms that neither of these

mitigating circumstances can be fairly assigned to any of the four categories of

mitigation found by the trial court. However, we reject Craft’s argument that the

trial court erred with respect to the remaining seven items. Items 1-5 all relate to

the mitigating circumstances of “childhood trauma” or “general mental health.”

Moreover, the sentencing order expressly mentions Craft’s confession and guilty

plea (items 8 and 9), indicating that rather than overlook these items as potential

mitigation, the trial court did not consider them mitigating based on the facts of

this case. Cf. Agan v. State, 445 So. 2d 326, 328-29 (Fla. 1983) (rejecting, in a

case where the defendant “declined to present any evidence in mitigation,” the

claim that the trial court erred by failing to find the defendant’s “willingness to

cooperate by confessing . . . and pleading guilty” as a mitigating circumstance

where it was “apparent that the trial judge did consider and reject this willingness

to cooperate as a mitigating circumstance” based on the finding in the sentencing

order that the defendant “shows no remorse but seeks rather a chance to kill again”

if he receives a life sentence).


                                         - 20 -
                                 5. Cumulative Error

      Because we agree with Craft that the trial court erred in failing to consider

the believable and uncontroverted mitigation of Craft’s prior employment history

and that Craft had saved a fellow inmate’s life, see Robinson, 684 So. 2d at 177,

we address Craft’s last mitigation-related argument, namely that the cumulative

effect of the trial court’s errors entitle him to relief from his sentence of death. In

light of the substantial aggravation in this case—including the HAC, CCP, and

prior-violent-felony aggravators, which are three of the most serious and weighty

aggravators in the capital sentencing scheme, see Bush v. State, 295 So. 3d 179,

215 (Fla. 2020)—we hold that there is no reasonable possibility that the trial

court’s failure to consider the additional mitigation of Craft’s prior employment or

his having saved a fellow inmate’s life contributed to the sentence. See Ault, 53
So. 3d at 195 (setting forth the harmless-error standard that applies where the trial

court errs in rejecting proposed mitigation, namely “whether there is a reasonable

possibility that the error contributed to the sentence”) (citing State v. DiGuilio, 491
So. 2d 1129, 1138 (Fla. 1986)); Rogers v. State, 285 So. 3d 872, 890 (Fla. 2019)

(concluding that the trial court’s error in failing to find a proposed mitigating

circumstance that was supported by the record “was harmless beyond a reasonable

doubt because there is no reasonable possibility that the trial court would have

imposed a life sentence” but for the error in light of the weighty aggravating


                                         - 21 -
circumstances).6 Accordingly, Craft is not entitled to relief as a result of the trial

court’s failure to consider these two mitigating circumstances.

                           B. Sufficiency of Aggravators

      Next, Craft argues that the trial court fundamentally erred by failing to

determine beyond a reasonable doubt that the aggravating factors were sufficient to

justify the death penalty. However, in cases where the defendant did not waive the

right to a penalty-phase jury, we have repeatedly held that this determination is



        6. We note that Robinson and other similar cases applying the harmless-
error standard of review to trial court errors respecting mitigation, see, e.g., Ault,
53 So. 3d at 187, address mitigation proposed by the defendant. In contrast, here,
the two items of mitigation that the trial court failed to consider were not part of
the limited mitigation that Craft presented during the penalty phase proceeding.
Rather, they were contained in the PSI, and Craft expressly stated at the Spencer
hearing that he did not wish to be heard on any of the information contained in the
PSI. However, the State has not asked us to apply a fundamental-error standard of
review to Craft’s argument that the trial court erred in failing to consider mitigation
that he did not propose below. Cf. Fennie v. State, 855 So. 2d 597, 608-09 (Fla.
2003) (holding trial court’s failure to assign weights to the individual aggravating
and mitigating circumstances did “not constitute fundamental error because the
sentencing order was otherwise thorough and detailed, addressed all of the matters
claimed in mitigation and aggravation, and contained a proper weighing analysis
even though individual weights were not assigned,” allowing this Court “to
conduct a meaningful review of [the defendant’s] case on direct appeal”)
(emphasis added); see generally Hayward v. State, 24 So. 3d 17, 42 (Fla. 2009)
(explaining that unpreserved errors are reviewed for fundamental error). We are
not aware of a decision expressly addressing the proper standard of review on facts
similar to those at issue in this case. Nevertheless, our holding that the errors
respecting mitigation in Craft’s case are harmless makes it unnecessary to resolve
this issue because error that is harmless cannot be fundamental. See Reed v. State,
837 So. 2d 366, 370 (Fla. 2002) (“If the error was not harmful, it would not meet
our requirement for being fundamental.”).

                                         - 22 -
“not subject to the beyond a reasonable doubt standard of proof.” Newberry v.

State, 288 So. 3d 1040, 1047 (Fla. 2019) (citing Rogers, 285 So. 3d at 886); see

also McKinney v. Arizona, 140 S. Ct. 702, 707-08 (2020) (explaining that “[u]nder

Ring [v. Arizona, 536 U.S. 584 (2002),] and Hurst [v. Florida, 577 U.S. 92

(2016)], a jury must find the aggravating circumstance that makes the defendant

death eligible” but that “Ring and Hurst did not require jury weighing of

aggravating and mitigating circumstances”); State v. Poole, 297 So. 3d 487, 505,

507 (Fla. 2020) (concluding that “only one of the findings . . . identified in Hurst v.

State [202 So. 3d 40 (Fla. 2016)]—the finding of the existence of an aggravating

circumstance—qualifies as an element, including for purposes of our state

constitution” and “reced[ing] from Hurst v. State except to the extent it requires a

jury unanimously to find the existence of a statutory aggravating circumstance

beyond a reasonable doubt”). Recently, in Lawrence v. State, 45 Fla. L. Weekly

S277, S282 n.8 (Fla. Oct. 29, 2020), we confirmed that the same claim is equally

meritless where, as here, the defendant waived the right to a penalty-phase jury.

See also § 921.141(3)(b), Fla. Stat. (2019) (subjecting only the trial court’s finding

of the existence of at least one aggravating factor to the beyond a reasonable doubt

standard of proof). Accordingly, because the trial court did not err, let alone

fundamentally so, Craft is not entitled to relief.




                                         - 23 -
                                    C. Competency

       In the final issue raised by Craft, he argues that his case must be remanded

to the trial court for the entry of a written order nunc pro tunc to the date the trial

court orally found him competent to proceed. In Santiago-Gonzalez v. State, 301
So. 3d 157, 175 (Fla. 2020), we recognized that “this Court has read Florida Rule

of Criminal Procedure 3.212(b) as requiring issuance of a written order of

competency.” There, however, we addressed as an issue of first impression

whether, in cases where the failure to enter a written order was not brought to the

trial judge’s attention, the failure should be remediable on appeal only if it

constitutes fundamental error. See id. at 175 & n.5. We held that it should. Id. at

175.

       As in Santiago-Gonzalez, the trial court’s failure to enter a written order in

Craft’s case does not constitute fundamental error. After the trial court orally

found Craft competent on March 27, 2019, nothing in the record indicates that the

failure to enter a written order was brought to the trial court’s attention. In light of

the trial court’s oral competency finding in Craft’s case, which is fully supported

by the record, including determinations by two experts that Craft was competent to

proceed, Craft has not demonstrated fundamental error. Accordingly, he is not

entitled to relief on this issue. See id.




                                            - 24 -
                                   D. Guilty Plea

      Although Craft has not raised the issue, “[b]ecause the conviction for which

the death penalty was imposed in this case was the result of [the defendant’s]

guilty plea, our mandatory [sufficiency] review ‘shifts to the knowing, intelligent,

and voluntary nature of that plea.’ ” Gill, 14 So. 3d at 950 n.4 (quoting Tanzi v.

State, 964 So. 2d 106, 121 (Fla. 2007)); Fla. R. App. P. 9.142(a)(5) (“On direct

appeal in death penalty cases, whether or not insufficiency of the evidence . . . is an

issue presented for review, the court shall review the[] issue[] and, if necessary,

remand for the appropriate relief.”); see also Doty v. State, 170 So. 3d 731, 738-39

(Fla. 2015) (explaining that “th[is] Court must ‘scrutinize the plea to ensure that

the defendant was made aware of the consequences of his plea, was apprised of the

constitutional rights he was waiving, and pled guilty voluntarily’ ” and further

addressing whether “[t]he factual basis for the plea provide[d] competent,

substantial evidence to support the conviction for first-degree murder”) (quoting

Winkles v. State, 894 So. 2d 842, 847 (Fla. 2005)).

      In Craft’s case, the trial court conducted an extensive inquiry into Craft’s

knowledge and understanding of the charge against him, the constitutional rights

he was waiving as a result of his guilty plea, and the consequences of pleading

guilty. During the colloquy, Craft stated that he understood that the only two

possible sentences for first-degree murder are life imprisonment or death, that his


                                        - 25 -
case would proceed directly to the penalty phase as a result of his plea, and that he

was not threatened or coerced into pleading guilty or promised a specific sentence

in return for his plea. Our review of the record confirms that Craft’s guilty plea to

first-degree murder was knowing, intelligent, and voluntary, and the factual basis

for Craft’s plea provides competent, substantial evidence to support his conviction

for first-degree murder. Cf. Doty, 170 So. 3d at 739.

                                III. CONCLUSION

      For the foregoing reasons, we affirm Craft’s conviction for first-degree

murder and his sentence of death.

      It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.
LABARGA, J., concurs in result with an opinion.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.
LABARGA, J., concurring in result.

      In light of this Court’s decision in Lawrence v. State, 45 Fla. L. Weekly

S277 (Fla. Oct. 29, 2020) (receding from proportionality review requirement in

death penalty direct appeal cases), and for the reasons expressed in my dissent in

Lawrence, id. at S279-82, I can only concur in the result.

An Appeal from the Circuit Court in and for Columbia County,
     Paul S. Bryan, Judge - Case No 122018CF000667CFAXMX



                                        - 26 -
Andy Thomas, Public Defender, and Richard M. Bracey, III, Assistant Public
Defender, Second Judicial Circuit, Tallahassee, Florida,

      for Appellant

Ashley Moody, Attorney General, and William David Chappell, Assistant
Attorney General, Tallahassee, Florida,

      for Appellee




                                     - 27 -